Lh-P`~L)Jl\)

\DOC“-JU\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

l'“

L

 

JOSEPH H. HUNT
Assistant Attomey General
Civil Division
WILLIAM C. PEACHEY
Director, District Court Section
Off`lce of lmmigration Litigation
WILLIAM C. SlLVIS
Assistant Director, District Court Section
Offlce of Immigration Litigation
SARAH B. FABIAN
Senior Litigation Counsel, District Court Section
Of`fwe of Immigration Litigation
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 532-4824

Email: sarah.b.fabian@usdoj.gov

Attorneys for Defendants
UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISIoN _ _. _
JENNY LISETTE FLORES; er al_, case No. cv 85-4544-DMG
Plaintiffs» STIPULATION AND
PROTECTIVE 0RI)
V GOVERNING
' THE HANDLING oF

CONFIDENTIAL MATERIAL
JEFFERSON B. SESSIONS IlI, RELATED TO OVERSIGHT BY

- . SPECIAL MASTERI
:;t;c;mey General of the Umted States, INDEPENDENT MONITOR

 

Defendants.

 

 

Faxr (202)305-7000 . _.; .. :; :,':;-:E

se 2185-cv-04544-DMG-AGR Document 509 Filed 10!29118 Page 1 of 4 Page |D #:2542{1)

------

 

-D»L»Jl\.)

\DDQ*-~.`|C\LA

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
27
23

 

Case 2185-cv-04544-DMG-AGR Document 509-1 Filed 101291'18 Page 1 of 11 Page ID
#:25424

,€B'RQPOSE-D] PROTECTIVE ORDER FOR MATERIALS
PRODUCED UN])ER THE OCTOBER 5, 2018 ORDER
APPOINTING SPECIAL MASTER/INDEPENDENT MONITOR

l. This Protective Order and the terms, obligations, and responsibilities of
the Parties contained herein shall govern all information disclosed or produced by
Defendants to the Monitor in performance of her duties under the Court’s October 5,
2018 Monitoring Order, including any information the Monitor subsequently shares
with Plaintiffs “in her discretion . . . to the extent it is in furtherance of the performance
of her duties under [the Monitoring Order].” Monitoring Order at E. l.

2. Pursuant to 5 U.S.C. § 552a(b)(ll), this Protective Order authorizes
Defendants to produce to the Monitor personally identifiable information that would
otherwise be prohibited from disclosure under the Privacy Act, 5 U.S.C. § 552a, or
Would be or would be protected by the Privacy Act, if the subject of the information
had been a U.S. citizen, or a person lawfully admitted for permanent residence, and
without presenting Privacy Act objections to this Court for a decision regarding
disclosure. To the extent the Privacy Act allows the disclosure of information
pursuant to a Court order, this Order constitutes such a Court Order and authorizes
the disclosure of that information However, nothing in this paragraph shall
require production of information that is prohibited from disclosure (even with the
entry of this protective order) by other applicable privileges, statutes, regulations or

authorities by which Defendants may be bound.

 

 

\DC>Q'--JC'\LJ`|-l`-`~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
22
28

 

3ase 2:85-cv-04544-DMG'AGR Document 509-l Filed 101291‘18 Page 2 of 11 Page |D
#:25425

3. AS used in this Protective Order, the term “Confidential Information”

includes the following:

A. Personally identifiable information related to individuals currently or
formerly in the custody of the United States Government, including
information that is protected by the Privacy Act, 5 U.S.C. § 552a, or
Would be protected by the Privacy Act, if the subject of the
information had been a U.S. citizen, or a person lawfully admitted
for permanent residence, as well as the names, telephone and fax
numbers, and electronic mail addresses of federal government
employees;l

B. Information contained in or pertaining to applications for asylum,
withholding of removal, or protection under the Convention Against
Torture, which are subject to disclosure conditions under 8 C.F.R. §§
208.16, 208.17, 1003.27(0), 1208.6(a), 1208.16, and 1208.17.

C. Inforrnation covered by various statutory and regulatory
confidentiality provisions, which may limit their disclosure in this
action (including but not limited to 8 U.S.C. § 1304(b), 1160, 1202,
and 1255a(c)(4), (5); 1104(0)(5) of the LIFE Act of 2000, Pub. Law
106-553 (December 21, 2000); 8 C.F.R. 210.2(e), 214.11(e),
216.5(e)(3)(viii), 236.6, 245a.21, 1003.27(b)-(d), 1003.46.

D. Any sensitive, but unclassified, information to include records
regarding law enforcement activities and operations, intemal
policies, processes and procedures, training materials, and internal
investigations, which contains information that is law enforcement
sensitive and may be designated as limited official use or for official
use only information, for instance, information that may be protected
from public disclosure under the Freedom of Infonnation Act, 5
U.S.C. § 552, et seq., under the exemption found at 5 U.S.C. §
552(b)(7)(E), and is not subject to law enforcement privilege or other
restrictions on disclosure.

 

' Information may be personally identifiable even if usual identifying information
(such as hill name, date of birth, identifying number, address, or biometric data) is
redacted. If the information can be used to identify the individual it should be
considered individually identifiable - for example, height, weight and location may
be grouped together to identify an individual; or location of custody in addition to
dates of custody and initials may be sufficient to identify an individual.

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

3€18€ 2285-Cv-04544-DMG-AGR DOCumer\t 509-l Filed 101291'18 F’B.ge 3 Of ll Page |D
#225426

4. If Defendants determine that information not described in paragraph 3
should be designated “Confidential Information,” the Defendants shall negotiate the
appropriateness of that designation with the Monitor and Plaintiffs in good faith, and
endeavor to resolve any dispute prior to the production of that information

5. “Confidential Information” may be designated by Defendants in one
or more of the following ways:

(a) Any and all confidential information contained in documents, data, or
other written information produced by Defendants to the Monitor
shall be designated “Confidential Inforrnation” by inserting the
word “Confidential” in a conspicuous place on any such written
materials

(b) “Confidential Information” contained in any statement made during an
interview with the Monitor may be designated as “Confidential” by so
stating during the course of the interview.

6. Information designated as “Confidential Information,” including the
portion of any document containing “Confidential Information,” may be disclosed
only to the following Qualified Persons:

(a) The Monitor, and anyone whose services the Monitor employs to assist
her in carrying out her duties in accordance with paragraph C.l of the

Monitoring Order;

 

 

l\.J

\DO¢'--.`|O\Lh-i`-`~b~l

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

#225427

(b) Defendants’ Counsel in this action and any support staff and other
employees of such counsel or Defendants assisting in this action
with an appropriate need to know;

(c) Plaintiffs’ Counsel in this action where deemed necessary by the
Monitor “in her discretion . . . in furtherance of the performance of her
duties under [the Monitoring Order .” Monitoring Order at E.l.
Plaintif`fs’ counsel may likewise share any information shared by the
Monitor for these purposes with any support staff and other employees
of such counsel assisting in this action with an appropriate need to
know. If any Plaintiff`s’ Counsel cease to represent plaintiffs or class
members in this action for any reason, such counsel shall no longer
have access or be authorized to receive any “Confidential
lnformation”;

(d) The Court and its personnel, including court reporters

7. All persons other than the Monitor and Plaintiffs’ Counsel identified
in subparagraphs 6(a) or 6(c) to whom “Confidential Information” is disclosed
shall first be required to read the terms of this Protective Order and sign a copy of
the Acknowledgment of Protective Order form, attached hereto as Exhibit A. This
requirement does not apply to the disclosure of “Confidential lnformation” to the
Court and its personnel, including court reporters

8. Nothing in this Protective Order shall limit or in any way restrict

 

SaSe 2:85-cv-04544-DMG-AGR Document 509-1 Filed 10129118 Page4of11 Page|D

 

oo-..to\Ln-t=-L»Jl\.l

\D

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

Case 2:85-cv-04544-DMG-AGR Document 509-1 Filed 10129!18 Page50f11 PagelD
#:25428

Defendants from using or disclosing Confidential Inforrnation for any official
purpose, including sharing within the Department of Homeland Security. Further,
nothing in this Protective Order shall restrict Defendants from performing
statutorily authorized functions as they pertain to class members, and they may
not be held liable for fully executing such authority in ordinary course,
notwithstanding this Protective Order.

9. All information labeled “Confidential hiformation” shall be disclosed
or made available only to Qualified Persons and shall be restricted in circulation to
said Qualified Persons.

10. All persons listed in paragraph 6 to whom “Confidential Information”
is disclosed are hereby prohibited from disclosing to, or otherwise discussing with,
any person other than those listed in paragraph 6, any information designated as
“Confidential Infonnation,” except as provided in this Protective Order.

]l. In the event that the Monitor wishes to use any “Confidential
Information” produced or provided under this Protective Order in conjunction with
any reports or filings made with the Court in accordance with the Monitoring Order,
the Monitor will work with Defendants to seek to file any Confidential Information
under seal in accordance with Local Rule 79-5. In the event that Plaintiffs wish to use
any “Confidential Information” that the Monitor may provide them under this
Protective Order in any motion or other filing with the Court, such filing will be made

in accordance with Local Rule 79-5.

 

 

\ooo-..ro\u\-t--wr~..>_-

MM[\JN[\_)[\}NMN__._¢»_¢»-u)___)__
QQ*~JO\Lh-PWN~CD\DOG~JG\LJ\Lle\J'-G

 

BaSe 2185-cv~04544-DMG-AGR Document 509-1 Filed 10!291'18 PageGofll Page|D
#:25429

12. If the Monitor or counsel for any party is required by law or court order
to disclose, disseminate, or transmit “Confidential Information” produced under this
Protective Order to any person or entity not identified herein as a Qualified Person,
the name of that person or entity and the reason access is required shall be
provided to counsel for Defendants no less than 14 days prior to
disclosure/dissemination/transmittal so as to provide the producing party sufficient
time to object and seek a protective order as necessary. Ifa protective order
is sought, there shall be no disclosure until this matter has been resolved unless
disclosure, dissemination, or transmission is required by law or court order. Any
person, entity or organization who receives “Confidential lnformation” shall be
provided with a photocopy of the Protective Order and shall abide by all terms and
conditions set forth herein unless otherwise permitted by Court Order.

13. Except as provided in this paragraph or elsewhere in this
Protective Order, all “Contidential Information” produced or exchanged pursuant to
this Protective Order shall be used solely for the purposes of allowing the Monitor
to fulfill her duties under the Court’s October 5, 2018 Monitoring Order, and shall
not be disclosed, disseminated, or transmitted to any person, entity, or
organization except in accordance with the terms of this Protective Order.

14. The limitations and restrictions on “Confidential lnformation” in this
Protective Order shall not apply with respect to information obtained through a

source other than through disclosure in accordance with this Protective Order.

 

 

;_¢

3ase 2185-cv-04544-DMG-AGR Document 509-1 Filed 10129!18 Page?of 11 Page|D
#:25430

15. The Parties and the Monitor shall maintain “Confidential Information”
as follows:

(a) The Monitor, Plaintiffs and anyone else to whom “Confidential

NDC>¢*-.'IO\Lh-P\-WM

Oo‘-:lo\Lh-P~WI\)’_‘O\DQ°*~JO\(.AAUJN’_*D

 

 

Information” has been disclosed under this Protective Order, shall
maintain “Confidential Information” pursuant to the terms of this
Protective Order, subject to further order by this Court (this provision
does not apply to “Confidential Int`ormation” disclosed to and

maintained by the Court and its personnel, including court reporters).

(b) Within ten (10) days after the completion of the Initial Term_or if the

Term is extended the final Extended Term_of the Monitor’s
appointment, all “Confidential Information” and copies thereof in the
possession of Plaintiffs, the Monitor, or anyone whose services the
Monitor employs to assist her in carrying out her duties in accordance
with paragraph C.l of the Monitoring Order, shall be returned to the
Defendants or destroyed, except as this Court may otherwise order.
If destroyed, Plaintiffs and the Monitor shall certify in writing to

Defendants that such information has been destroyed.

(c)Notwithstanding subparagraph 15(b), counsel of record may

maintain a complete set of case materials for their records through the
final disposition of this action, including any and all appeals or the time

during which an appeal is possible, and for a period of 8 years after

 

\D°O'*-IO\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

BaSe 2185-cv-04544-DMG-AGR Document509-1 Filed 10/29/18 PageBof 11 Page|D
#125431

resolution of the case or aHer any judgment becomes final, whichever
is later, provided that such counsel maintain the confidential nature of
any Confidential Infonnation, as set forth in this Protective Order.

16. lf Defendants inadvertently fail to designate material as
“Confidential lnformation” at the time of production to the Monitor, Defendants
shall take reasonable steps to notify the Monitor of its failure within five business
days of discovery. Defendants shall promptly supply the Monitor with new copies
of any documents bearing corrected confidentiality designations, and the Monitor
shall return or destroy the original materials, and confirm in writing to Defendants
that such information has been destroyed If the Monitor has provided any
materials covered by this paragraph to Plaintiffs, the Monitor will provide
Plaintiffs with the new copies of the documents bearing corrected confidentiality
designations, and the Monitor will ask Plaintiffs to return or destroy the original
materials, and will direct Plaintiff`s to certify in writing to Defendants that such
information has been destroyed

17. Under Federal Rule of Evidence 502, inadvertent disclosure of any
document or information to the Monitor during the Initial Term or any Extended
Terms shall be without prejudice to any claims that such material is confidential,
privileged, or otherwise protected from disclosure, and Defendants shall not be
held to have waived any rights by such inadvertent disclosure Except in the event

that the Monitor disputes the claim, any documents Defendants deem to have been

 

 

\ooe-.io\v\-t=-wr~.>_.

OQ*~JO\Lh-P-WN_D\DO¢-]O'\MLWN’-‘O

 

SaSe 2:85-0v-04544-DMG-AGR Document 509-1 Filed 101291'18 Page 9 of 11 Page |D
#:25432

inadvertently disclosed shall be, within five (5) business days, returned or
destroyed, and the Monitor shall provide confirmation in writing that all such
disclosed information has been returned or destroyed If a claim is disputed, the
Monitor and the parties shall follow the procedures outlined in the Federal and
Local Rules of Civil Procedure and the Court’s Standing orders. Further, any
document or information so produced or disclosed, and subject to any subsequent
claim of privilege, work-product or any other protection, including protection
under this Protective Order, shall not be introduced into evidence in this or any
other proceeding by any person without either: (1) the consent of Defendants; or
(2) order of the Court. Nor will such document or information be subject to
production (other than in camera) in any proceeding by virtue of the fact that it
was produced in this proceeding

18. Nothing in this Protective Order shall be construed as a waiver of
any defense, right or claim by either party, nor shall this Protective Order affect
the right of Defendants to seek additional protection against the disclosure of
any information, documents or materials

19. Nothing in this Protective Order shall be taken to authorize
disclosure of information barred from disclosure pursuant to Local Rule 79-5.

20. Nothing in this Protective Order shall prevent disclosure of
otherwise-protected “Confidential Information” if the person to whom the

“Confidential Information” pertains, and counsel for all Parties consents to such

 

 

 

fiase 2:85-cv-04544-DMG-AGR Document 509-1 Filed10!29!18 Page 10 of11 PagelD

#225433

disclosure in writing, or if the Court, after notice to the Parties, orders such

disclosure Disclosure shall be limited to the extent to which it is authorized by

such party or a court order.
_ cir-to
21. The Parties and the Monitor mayl modify this Protective Order
_Sh. . aid proposed 9¢0161` -l~§
. alarm . . 7
through a written signed by counsel for all parties and the Monitor ln m

the event that all parties or the Monitor do not agree to a proposed modification,
each party or the Monitor may seek leave of the Court to modify this Protective
Order.

22. This Protective Order shall be binding upon any present or future
party to the Flo)'es er al. v. Lynch, er ril., No. 85~4544- DMG (C.D. Cal.), litigation
as it relates to the production of information as a result of the Court’s Monitoring
Order governed by this Order.

23. The terms of this Protective Order shall survive the
termination of the above-captioned proceeding after its final disposition for

purposes of enforcing this Protective Order.

IT IS SO ()RDERED.

DATED: 10130\201‘3 [w\£@&_ 729/rim train

THE HoN. ALICI`A G. ROSEN@ ERG
UNITED srArEs MAGisrRArE IUDGE

 

led
rt

 

hhth

\D¢O--J|O\

10
11
12

14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

fZaSe 2285-CV~04544-DMG-AGR DoCument 509-1 Filed 10129118 Page 11 of ll Page |D

#225434

EXHIBIT A
ACKNOWLEDGEMENT OF PROTECTIVE ORDER FOR DISCOVERY

I, , am aware of the litigation in Flores, et al., v.

 

Lynch, er al., No. CV 85~4544-DMG (C.D. Cal.) in the capacity of

. I do solemnly swear or aver that I am fully familiar with

 

the terms of the Protective Order in the above referenced matter, and hereby agree to
comply with and be bound by its terms and conditions unless and until it is modified
by further Order of the United States District Court for the Central District of
Califomia (“Court”).

I also acknowledge that I have reviewed the provisions of the Protective
Order governing “Confidential Information”, and understand that this information
may be disclosed to me. l understand that such information shall not be disclosed,
disseminated, or distributed to any person who is not authorized to receive it in

accordance with paragraph 6 of the Protective Order.

For these reasons, I specifically acknowledge, consent and agree to the
disclosure requirements, limits and restrictions of the Protective Order and

hereby consent to the jurisdiction of the Court for purposes of enforcing this order.

Executed this day of at

 

Signature:

 

 

 

